Case: 1:19-cv-07808 Document #: 19 Filed: 12/26/19 Page 1 of 6 PagelD #:94
Case Pending No. 72 Document1 Filed 12/13/19 Page 1 of 6

BEFORE THE UNITED STATES JUDICIAL PANEDES I >
ON MULTIDISTRICT LITIGATION I L E.

 

IN RE DELTA DENTAL ANTITRUST MDL DOCKET NO. reas e BRUTON
LITIGATION ——€ERK, U.S. DISTRICT COURT

 

 

PLAINTIFFS’ MOTION FOR TRANSFER OF RELATED ACTIONS TO THE
NORTHERN DISTRICT OF ILLINOIS FOR COORDINATED OR CONSOLIDATED
PRETRIAL PROCEEDINGS PURSUANT TO 28 U.S.C. § 1407

Plaintiffs Robert S. Dolgow D.D.S., P.A.; B. Kyle Benton, D.D.S. P.A.; Kaufman &
Kaufman Smile Design Studio LLC; Legacy Dental Associates P.C.; Dr. Rick Lindley, DDS,
FICD; Dr. Steven P. Dultz DMD; Simon and Simon, PC.; Tooth Town Pediatric Dentistry,
PLLC; Mary M. Fisher, DDS, P.C.; Bemus Point Dental, LLC; Rittenhouse Smiles, P.C.,
Timothy C. Verharen, D.D.S.; and Drs. DelMonico and Trocchio, Ltd. in the consolidated action
captioned In re Delta Dental Antitrust Litigation, No. 1:19-cv-06734 (N.D. Ill. Nov. 26, 2019),
respectfully move this Panel pursuant to 28 U.S.C. § 1407 to transfer and coordinate or
consolidate related actions in the Northern District of Illinois before the Honorable Elaine E.
Bucklo.

AVERMENTS IN SUPPORT OF PLAINTIFFS’ MOTION

In support of the transfer and coordination or consolidation of these actions, Plaintiffs
aver the following, as more fully set forth in the accompanying Memorandum of Law in support
of this Motion:

1. Following almost a year of investigation, analysis and expert input, Plaintiff
Robert S. Dolgow filed an action captioned Dolgow v. Delia Dental Insurance Co., et al., No.

1:19-cv-6734, in the Northern District of Illinois on October 11,2019. That action, and ten other
Case: 1:19-cv-07808 Document #: 19 Filed: 12/26/19 Page 2 of 6 PagelD #:94
Case Pending No. 72 Document1 Filed 12/13/19 Page 2 of 6

actions subsequently filed in that Court (“the Northern District of Illinois Actions”), allege nearly
identical facts and legal causes of action. The first filed case was assigned to the Honorable
Elaine E. Bucklo.

2. Plaintiffs in the Dolgow action, with the consent of all other parties in the then-pending
cases, moved for reassignment of all subsequently-filed cases to Judge Bucklo. The Court held a
conference with the parties on November 8, 2019. Later that day, the Court entered a minute
order granting the motion to reassign all of the subsequently-filed cases to Judge Bucklo. The
minute order also directed that Plaintiffs’ counsel should file a Consolidated Complaint within
two weeks of the reassignment, and that Defendants should answer or otherwise respond within
60 days thereafter. The minute order also set a next court conference for January 31, 2020.

3. On November 25, 2019, Judge Bucklo entered an Initial Case Management Order
(“CMO”) consolidating the Northern District of Illinois Actions for all further proceedings under
the master docket number 1:19-cv-06734 and the caption Jn re Delta Dental Antitrust Litigation
(the “Consolidated Action”). Among other things, the CMO also appointed Plaintiffs’ Interim
Co-Lead Class Counsel and a plaintiffs Executive Committee and confirmed the case schedule
for filing a consolidated complaint and briefing motions to dismiss.

4. On November 26, 2019, Plaintiffs duly filed their Consolidated Complaint in accordance
with Judge Bucklo’s Order.

5. Also on November 26, 2019, almost six weeks after the Dolgow complaint had been
filed, a twelfth related case was filed in the Northern District of Illinois captioned American
Dental Association et. al. v. Delta Dental Insurance Company et. al., Case No. 1:19-cv-07808-
JIT and assigned to Judge John J. Tharp. Under Judge Bucklo’s reassignment order, that case

should be transferred to Judge Bucklo imminently. On December 9, 2019, another action, Dr.
Case: 1:19-cv-07808 Document #: 19 Filed: 12/26/19 Page 3 of 6 PagelD #:94
Case Pending No. 72 Document1 Filed 12/13/19 Page 3 of 6

Stephen N. Obeng, DMD v. Delta Dental Plans Association et al., Case No. 1:19-cv-25072-UU,
was filed in the Southern District of Florida and assigned to the Honorable Ursula Ungaro and on
December 11, 2019 another action, Dr. William Dickey, DMD v. Delta Dental Plans Association,
Case No. 19-cv-00910-DPJ-FKB, was filed in the Southern District of Mississippi assigned to
Judge Daniel P. Jordan. The Dr. Stephen N. Obeng, DMD action and the Dr. William Dickey,
DMD action, together with any other actions that may be filed in venues other than the Northern
District of Illinois, are referred to herein as the “Related Actions.”

6. As required by 28 U.S.C. § 1407(a), the Related Actions proposed for transfer and
coordination or consolidation “involve[] one or more common questions of fact.”

7. The proposed transfer and centralization of the Related Actions “will be for the
convenience of the parties and witnesses and will promote the just and efficient conduct” of the
actions. See 28 U.S.C. § 1407(a).

8. Movants base this Motion on the accompanying Memorandum in Support of their Motion
to Transfer and Coordinate or Consolidate, the exhibits thereto, and such other matters as may be

presented to the Panel at the time of hearing.
Case: 1:19-cv-07808 Document #: 19 Filed: 12/26/19 Page 4 of 6 PagelD #:94
Case Pending No. 72 Document1 Filed 12/13/19 Page 4 of 6

Dated: December 13, 2019

Respectfully submitted,

QUINN EMANUEL URQUHART &
SULLIVAN, LLP

By /s/ Stephen R. Neuwirth
Stephen R. Neuwirth

Toby E. Futter

Joseph Kiefer

51 Madison Avenue, 22™ Floor

New York, New York 10010
Telephone: 212 849-7000
stephenneuwirth@quinnemanuel.com
tobyfutter@quinnemanuel.com
joekiefer@quinnemanuel.com

Leonid Feller, P.C.

Athena Dalton

191 N. Wacker Drive, Suite 2700
Chicago, Illinois 60606
Telephone: (312) 705-7400
leonidfeller@quinnemanuel.com
athenadalton@quinnemanuel.com

Interim Co-Lead Class Counsel

WOLLMUTH MAHER & DEUTSCH LLP

By /s/ Ronald J. Aranoff
Ronald J. Aranoff

Cassandra Postighone

500 Fifth Avenue — 12" Floor
New York, New York 10110
Telephone: (212) 382-3300
raranoff@wmd-law.com
cpostinghone@wmd-law.com

Interim Co-Lead Class Counsel
Case: 1:19-cv-07808 Document #: 19 Filed: 12/26/19 Page 5 of 6 PagelD #:94
Case Pending No. 72 Document1 Filed 12/13/19 Page 5 of 6

KAPLAN FOX & KTILSHEIMER LLP
Robert N. Kaplan

Gregory Arenson

Elana Katcher

850 Third Avenue

New York, New York 10022

Telephone: (212) 687-1980
rkaplan@kaplanfox.com
garenson@kaplanfox.com
ekatcher@kaplanfox.com

Chair, Plaintiffs’ Interim Executive Committee

SPECTOR ROSEMAN & KODROFF, P.C.
Eugene A. Spector

Jeffrey L. Spector

William G. Caldes

2001 Market Street, Suite 3420

Philadelphia, PA 19103

Telephone: (215) 496-0300
espector@srkattorneys.com
jspector@srkattorneys.com
bcaldes@srkattorneys.com

Member, Plaintiffs’ Interim Executive Committee

MALKINSON & HALPERN, P.C.
John R. Malkinson

33 North Dearborn Street, Suite
1540 Chicago, IL 60602

Telephone: (312) 427-9600
jmalkinson@mhtriallaw.com

Member, Plaintiffs’ Interim Executive Committee

RADICE LAW FIRM

John Radice

April Dawn Lambert

475 Wall Street

Princeton, NJ 08540
Telephone (312) 339-7140
radice@radicelawfirm.com
alambert@radicelawfirm.com

Member, Plaintiffs’ Interim Executive Committee

PRETI, FLAHERTY, BELIVEAU &
PACHIOS, LLP .
Gregory P. Hansel

Randall B. Weill

Michael S. Smith

Elizabeth F. Quinby

One City Center

P.O. Box 9546

Portland, ME 04112-9546
Telephone: (207) 791-3000
ghansel@preti.com
rweill@preti.com
msmith@preti.com
equinby@preti.com

Member, Plaintiffs’ Interim Executive Committee
Case: 1:19-cv-07808 Document #: 19 Filed: 12/26/19 Page 6 of 6 PagelD #:94
Case Pending No. 72 Document1i Filed 12/13/19 Page 6 of 6

CARNEY, BATES, AND PULLIAM, PLLC
William P. Creasman

519 W. 7th St.

Little Rock, Arkansas 72201

Telephone: (501) 312-8500
wcreasman@cbplaw.com

Counsel for Plaintiffs

BERNSTEIN LIEBHARD LLP
Stanley D. Bernstein

Stephanie M. Beige

10 East 40th Street

New York, NY 10016
Telephone: (212) 779-1414
bernstein@bernlieb.com
beige@bemlieb.com

Counsel for Plaintiffs

FREED KANNER LONDON &
MILLEN LLC

William H. London

2201 Waukegan Road, Suite 130
Bannockburn, IL 60015
Telephone: (224) 632-4500
wlondon@fklmlaw.com

Counsel for Plaintiffs

REINHARD WENDORF & BLANCHFIELD
Garrett D. Blanchfield, Jr.

Brant D. Penney

332 Minnesota Street, Suite W-1050

St. Paul, MN 55101

Telephone: (651) 287-2100

Facsimile: (651) 287-2103
g.blanchfield@rwblawfirm.com
b.penney@rwblawfirm.com

Counsel for Plaintiffs

KELLER RORHBACK L.L.P.
Mark A. Griffin

Raymond Farrow

1201 Third Avenue, Suite 3200
Seattle, WA 98101

Telephone: (206) 623-1900
meriffin@kellerrohrback.com
rfarrow@kellerrohrback.com

Counsel for Plaintiffs

MCLAFFERTY LAW FIRM, P.C.
David P. McLafferty

923 Fayette Street

Conshohocken, PA 19428
Telephone: (610) 940-4000 ext. 12
dmclafferty@mclaffertylaw.com

Counsel for Plaintiffs
